Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledged Receipt
This office action is responsive to amendment filed on 17 May 2022.

Drawings
The drawings received on 04 September 2019 are accepted by the examiner.

Specification
The specification received on 04 September 2019 is accepted by the examiner.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance for Claims 1-3, 7-9, 12-13, 15-18 and 20:   Regarding independent Claim 1, the prosecution history, especially at the previous Remarks by applicant (filed on 17 May 2022, pages 6-7) clearly indicates the reasons for allowance.
                The remaining claims are allowable due to their dependency.

The following is an examiner's statement of reasons for allowance for Claims 1-3, 7-9, 12-13, 15-18 and 20: the prior art does not disclose or suggest: A dial plate comprising: a design pattern area of a clear decoration body is provided with a projecting flat part that at least projects relative to a bottom part of the irregularity of a decoration surface toward a side opposite to the viewing side and that is formed in a flat shape, and the projecting flat part has a projecting flat surface formed in a flat shape, at a rear surface side of the decoration surface, and the projecting flat surface protrudes more to an outside than the first partition boundary formed by the first partition layer when viewed from the viewing side combination with the remaining limitations of the claims.

Any comments considered necessary by applicant must be submitted no later than the 
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for 
Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
                Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.         
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TC/
26 May 2022

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861